Title: Notes for Speech by Samuel Miles Hopkins to the Electors of the Middle District, [17–24 April 1801]
From: Hamilton, Alexander
To: 


[New York, April 17–24, 1801]
They call the Navy Useless. They detest it because it protected our Commerce against the depredations of France; because in place of resistance we did not sue for mercy & pay tribute?
Has it not protected our Commerce, saved our merchants from ruin & enabled them to send to foreign markets with advantage the productions?
Is not a navy the natural safeguard of our Country &c &
Standing Army none except &c
Answers to the Questions!
To the first   No. They only insisted on modifying it by leaving out one article which might have been construed to admit the existence of former treaties and the entanglements of the Treaty of Defensive which threatened to involve us in every maritime War of France & which abandonned our claim for 20 millions of Dollars for spoliations & they limitted the duration instead of having it a perpetual Treaty by which we shall have an opportunity of making a better bargain hereafter.
In both these points several of the Antifœderalists concurred.
Was not the Treaty negotiated by a Fœderal President & Fœderal Envoys!
To the second.   Some of them thought it premature to repeal till the matter was finally adjusted with France—others were of a different opinion. Hence the law was repealed though there was a majority of Fœderalists in both houses of Congress.
3   On this point also there was some difference of opinion between the Fœderalists as to anticipating the conclusion of our contest with France. Some thought the anticipated reduction might even be an obstacle to the acceding to the Treaty as altered.
Others thought differently & the Navy was reduced to its present standard with the concurrence of the Fœderalists. But many of the Antifœderalists wished to destroy it altogether. Mr. J—— himself has called it a useless pageant. The addressers say the same thing.
4   Do not know how this fact was—But do know that there may be strong reasons for it—to induce on emergency qualified men to leave their employments & undertake the defence of their Country.
5   No. They only opposed a partial extinction of it in favour of some states after it had been paid by others. It was not a permanent tax, & always meaning it as a temporary war resource they declined renewing it when there was a good prospect of pacification.
6   No. A Majority of the House of Representatives voted for it—But the Senate the sheet Anchor of Fœderalism rejected the Bill & appropriated &c.
7   No. They only preferred one of two Candidates whom the people had sent to them with equal pretensions. It would also be easy to prove that Mr Burr negotiated for the place that Mr E Livingston & many other Anti[s] were his partisans though a majority of the party contrad[icted] them.
